Honorable Mary Estill Buchanan Secretary of State 1575 Sherman Street, 2d Floor Denver, Colorado 80203
Dear Ms. Buchanan:
QUESTION PRESENTED AND CONCLUSION
In your letter of November 1, 1979, you requested an opinion on the following question:
Pursuant to the Torrens Title Registration Act, County Clerks and Recorders are designated Registrars of Titles. Is the requirement for the giving of a bond by such registrar optional at the discretion of the district court and dependent upon previous registration of land in that County pursuant to the Act, or is the giving of a bond by such registrar mandatory?
     My conclusion is that the giving of a bond by a county clerk and recorder is mandatory on entering upon his duties as registrar of titles.
ANALYSIS
County clerks and recorders "shall be registrars of titles in their respective counties" pursuant to C.R.S. 1973, 38-36-109.
A bond, with sufficient surety, is to be given by each county clerk and recorder, pursuant to C.R.S. 1973, 38-36-110:
     Every county clerk and recorder shall, before entering upon his duties as registrar of titles, give a bond with sufficient sureties, to be approved by a judge of the district court of his county, payable to the people of the state of Colorado in such sum as is fixed by the said judge of the district court, conditioned for the faithful discharge of his duties and to deliver up all papers, books, records, and other property belonging to the county or appertaining to his office as registrar of titles, whole, safe, and undefaced, when lawfully required to do so. The bond shall be filed in the office of the secretary of state and a copy thereof shall be filed and entered upon the records of the district court in the county wherein the county clerk and recorder holds his office.
The giving of a bond by a county clerk and recorder is mandatory upon entering upon his duties as registrar of titles.
A county clerk and recorder is by statute deemed to be the registrar of titles upon assuming office, for it is at that point that a clerk and recorder's duties as "registrar of titles" begins. C.R.S. 1973, 38-36-109.
The amount of the bond is to be set by "a judge of the district court of his county."  C.R.S. 1973, 38-36-110.
SUMMARY
Therefore, it is my opinion that the giving of a bond by the county clerk and recorder as registrar of title is mandatory, and is not optional at the discretion of the district court and is not dependent upon previous regulation of land pursuant to the Torrens Title Regulation Act.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE CLERKS
C.R.S. 1973, 38-36-109
C.R.S. 1973, 38-36-110
SECRETARY OF STATE DEPT. Administration
A county clerk must give a bond prior to acting as a registrar of land titles.